          Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 1 of 8



 1   DROR LADIN*
     NOOR ZAFAR*
 2   JONATHAN HAFETZ**
     HINA SHAMSI*
 3   OMAR C. JADWAT*
     AMERICAN CIVIL LIBERTIES UNION
 4   FOUNDATION
     125 Broad Street, 18th Floor
 5   New York, NY 10004
     Tel: (212) 549-2660
 6   dladin@aclu.org
     nzafar@aclu.org
 7   hshamsi@aclu.org
     ojadwat@aclu.org
 8   *Admitted pro hac vice
     **Application for admission pro hac vice pending
 9

10   CECILLIA D. WANG (SBN 187782)
     AMERICAN CIVIL LIBERTIES UNION
11   FOUNDATION
     39 Drumm Street
12   San Francisco, CA 94111
     Tel: (415) 343-0770
13   cwang@aclu.org

14   Attorneys for Plaintiffs (Additional counsel listed on following page)

15                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
16                                SAN FRANCISCO-OAKLAND DIVISION
17   SIERRA CLUB and SOUTHERN BORDER                          Case No.: 4:19-cv-00892-HSG
     COMMUNITIES COALITION,
18

19                  Plaintiffs,
                                                              REQUEST FOR JUDICIAL NOTICE
20                  v.                                        IN SUPPORT OF PLAINTIFFS’
                                                              MOTION FOR PRELIMINARY
21   DONALD J. TRUMP, President of the United                 INJUNCTION
     States, in his official capacity; PATRICK M.
22   SHANAHAN, Acting Secretary of Defense, in his
23   official capacity; KIRSTJEN M. NIELSEN,
     Secretary of Homeland Security, in her official
24   capacity; and STEVEN MNUCHIN, Secretary of
     the Treasury, in his official capacity,
25
                    Defendants.
26

27

28
                                  PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                          CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 2 of 8



 1
     Additional counsel for Plaintiffs:
 2
     SANJAY NARAYAN (SBN 183227)***
 3   GLORIA D. SMITH (SBN 200824)***
     SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
 4   2101 Webster Street, Suite 1300
     Oakland, CA 94612
 5   Tel.: (415) 977-5772
     sanjay.narayan@sierraclub.org
 6   gloria.smith@sierraclub.org
     ***Counsel for Plaintiff SIERRA CLUB
 7
     MOLLIE M. LEE (SBN 251404)
 8   CHRISTINE P. SUN (SBN 218701)
     AMERICAN CIVIL LIBERTIES UNION
 9     FOUNDATION OF NORTHERN CALIFORNIA, INC.
     39 Drumm Street
10   San Francisco, CA 94111
     Tel: (415) 621-2493
11   Fax: (415) 255-8437
     mlee@aclunc.org
12   csun@aclunc.org
13   DAVID DONATTI*
     ANDRE I. SEGURA (SBN 247681)
14   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
       OF TEXAS
15   P.O. Box 8306
     Houston, TX 77288
16   Tel: (713) 325-7011
     Fax: (713) 942-8966
17   ddonatti@aclutx.org
     asegura@aclutx.org
18   *Admitted pro hac vice
19                                   REQUEST FOR JUDICIAL NOTICE
20
            Plaintiff Sierra Club and Plaintiff Southern Border Communities Coalition (collectively,
21
     “Plaintiffs”) hereby respectfully request, pursuant to Federal Rule of Evidence 201, that the Court
22
     take judicial notice of the following materials in support of Plaintiffs’ Motion for Preliminary
23
     Injunction.
24

25                 1. Attached hereto as Exhibit A is a true and correct copy of a Letter from Acting

26   Director of the Office of Budget and Management Russell T. Vought to the Honorable Richard
27

28
                                   PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                           CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 3 of 8



 1   Shelby, Chairman of the Senate Committee on Appropriations, dated January 6, 2019.

 2   https://www.whitehouse.gov/wp-content/uploads/2019/01/Final-Shelby-1-6-19.pdf.
 3
                2. Attached hereto as Exhibit B is a true and correct copy of a tweet from President
 4
     Donald J. Trump, dated January 30, 2019, 3:49 AM, available on President Trump’s official Twitter
 5
     account, @realDonaldTrump,
 6
     https://twitter.com/realdonaldtrump/status/1090577726459838464?lang=en.
 7

 8              3. Attached hereto as Exhibit C is a true and correct copy of a tweet from President

 9   Donald J. Trump, dated February 9, 2019, 2:02 PM, available on President Trump’s official Twitter
10   account, @realDonaldTrump, https://twitter.com/realDonaldTrump/status/1094355899194454017.
11
                4. Attached hereto as Exhibit D is a true and correct copy of the “Presidential
12
     Proclamation on Declaring a National Emergency Concerning the Southern Border of the United
13
     States,” dated February 15, 2019, and available on the White House official website at
14

15   https://www.whitehouse.gov/presidential-actions/presidential-proclamation-declaring-national-

16   emergency-concerning-southern-border-united-states/.

17              5. Attached hereto as Exhibit E is a true and correct copy of a transcript of “Remarks by
18   President Trump on the National Security and Humanitarian Crisis on our Southern Border,” dated
19
     February 15, 2019, and available on the White House official website at
20
     https://www.whitehouse.gov/briefings-statements/remarks-president-trump-national-security-
21
     humanitarian-crisis-southern-border/.
22

23              6. Attached hereto as Exhibit F is a true and correct copy of a transcript of “Remarks by

24   President Trump in Cabinet Meeting,” dated February 12, 2019, and available on the White House

25   official website at https://www.whitehouse.gov/briefings-statements/remarks-president-trump-
26
     cabinet-meeting-13/.
27

28
                                PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                        CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 4 of 8



 1              7. Attached hereto as Exhibit G is a true and correct copy of the “Fact Sheet” entitled

 2   “President Donald J. Trump’s Border Security Victory,” dated February 15, 2019, and available on
 3
     the White House official website at https://www.whitehouse.gov/briefings-statements/president-
 4
     donald-j-trumps-border-security-victory/.
 5
                8. Attached hereto as Exhibit H is a true and correct copy of a Letter from David F.
 6
     Eisner, Assistant Secretary for Management of the Department of Treasury, to Ranking Members of
 7

 8   the Senate and House Committees and Subcommittees on Appropriations, dated February 15, 2019.

 9   The letter attaches a document titled “Treasury Forfeiture Fund FY2019 Strategic Support Funding.”
10              9. Attached hereto as Exhibit I is a true and correct copy of a Memorandum for Captain
11
     Hallock N. Mohler Jr., Executive Secretary of the Department of Defense, from Christina Bobb,
12
     Executive Secretary of the Department of Homeland Security, regarding “Request for Assistance
13
     Pursuant to 10 U.S.C. § 284,” dated February 25, 2019.
14

15              10. Attached hereto as Exhibit J is a true and correct copy of a tweet from President

16   Donald J. Trump, dated March 8, 2019, 4:24 AM, available on President Trump’s official Twitter

17   account, @realDonaldTrump, https://twitter.com/realdonaldtrump/status/1103994805477085186.
18              11. Attached hereto as Exhibit K is a true and correct copy of a tweet from President
19
     Donald J. Trump, dated March 9, 2019, 2:04 PM, available on President Trump’s official Twitter
20
     account, @realDonaldTrump, https://twitter.com/realdonaldtrump/status/1104503216111321089
21
     (“major sections being built”).
22

23              12. Attached hereto as Exhibit L is a true and correct copy of a tweet from President

24   Donald J. Trump, dated March 9, 2019, 2:13 PM, available on President Trump’s official Twitter

25   account, @realDonaldTrump, https://twitter.com/realdonaldtrump/status/1104505623293710337.
26
                13. Attached hereto as Exhibit M is a true and correct copy of a Letter from Senators
27
     Patrick Leahy, Richard J. Durbin, and Brian Schatz to the Honorable Gene Dodaro, Comptroller
28
                                 PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                         CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 5 of 8



 1   General of the United States, dated March 11, 2019, available on Senator Durbin’s official website at

 2   https://www.durbin.senate.gov/imo/media/doc/190311%20GAO%20reprogramming%20wall%20let
 3
     ter%20FINAL.pdf.
 4
                14. Attached hereto as Exhibit N is a true and correct copy of an excerpt from the
 5
     Department of Defense Fiscal Year 2020 Budget Request, dated March 12, 2019, available on the
 6
     official Department of Defense website at
 7

 8   https://comptroller.defense.gov/Portals/45/Documents/defbudget/fy2020/fy2020_Budget_Request_O

 9   verview_Book.pdf.
10              15. Attached hereto as Exhibit O is a true and correct copy of a Letter from Patrick M.
11
     Shanahan, Acting Secretary of Defense, to the Honorable Kirstjen Nielsen, Secretary of Homeland
12
     Security, dated March 25, 2019. The letter attaches a notice entitled “Support for DHS Counter-Drug
13
     Activity Reprogramming Action.”
14

15              16. Attached hereto as Exhibit P is a true and correct copy of a CNN news article that

16   quotes Jay Field, Spokesperson for the U.S. Army Corps of Engineers, dated March, 28, 2019, 9:12

17   PM and available at https://www.cnn.com/2019/03/28/politics/pentagon-border-wall-arizona-
18   texas/index.html.
19
                17. Attached hereto as Exhibit Q is a true and correct copy of an excerpt from the Fiscal
20
     Year 2020 White House Budget Request, dated March 11, 2019, available on the White House
21
     official website at https://www.whitehouse.gov/wp-content/uploads/2019/03/budget-fy2020.pdf.
22

23              18. Attached hereto as Exhibit R is a true and correct copy of an excerpt from the Fiscal

24   Year 2019 White House Budget Request, dated February 2018, available on the official White

25   House website at https://www.whitehouse.gov/wp-content/uploads/2018/02/budget-fy2019.pdf.
26
                19. Attached hereto as Exhibit S is a true and correct copy of an excerpt from the
27
     transcript of testimony by Acting Defense Secretary Patrick Shanahan and Joint Chiefs of Staff
28
                                PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                        CASE NO: 4:19-cv-00892-HSG
           Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 6 of 8



 1   Chair General Joseph Dunford, before the Senate Armed Services Committee, dated March 14,

 2   2019, available on the Senate Armed Services Committee’s official website, https://www.armed-
 3
     services.senate.gov/imo/media/doc/19-25-03-14-19.pdf.
 4
                  20. Attached hereto as Exhibit T is a true and correct copy of a transcript of “Remarks by
 5
     President Trump Before Marine One Departure,” dated January 10, 2019, and available on the White
 6
     House official website at https://www.whitehouse.gov/briefings-statements/remarks-president-
 7

 8   trump-marine-one-departure-30/.

 9                21. Video recording of a February 10, 2019 interview of Mick Mulvaney, Acting White
10   House Chief of Staff, on Fox News, available at https://www.youtube.com/watch?v=l_Z0xx_zS0M.
11
                  22. Video recording of testimony by Kirstjen Nielsen, Secretary of Homeland Security,
12
     before the House Homeland Security Committee, on March 6, 2019, available at https://www.c-
13
     span.org/video/?458250-1/immigration-border-security.
14

15          All of the above materials are judicially noticeable because the statements they contain “can
16
     be accurately and readily determined from sources whose accuracy cannot reasonably be
17
     questioned.” Fed. R. Evid. 201(b)(2); see also Cty. of Santa Clara v. Trump, 267 F. Supp. 3d 1201,
18
     1216-18, n.7-11 (N.D. Cal. 2017) (taking judicial notice of defendants’ public statements,
19

20   government memoranda and letters, and information on government websites), appeal dismissed as

21   moot sub nom. City & Cty. of San Francisco v. Trump, No. 17-16886, 2018 WL 1401847 (9th Cir.

22   Jan. 4, 2018); Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (court may take judicial
23   notice of “matters of public record” not subject to reasonable dispute). The Court “must take judicial
24
     notice if a party requests it and the court is supplied with the necessary information.” Fed. R. Evid.
25
     201(c)(2).
26
            All of the above materials are also judicially noticeable because “government memoranda,
27

28   bulletins, reports, letters, and statements of public record are appropriate for judicial notice.” Santa
                                  PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                          CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 7 of 8



 1   Clara II, 267 F. Supp. 3d at 1217, n.11 (citing Brown v. Valoff, 422 F.3d 926, 933 n.9 (9th Cir.

 2   2005)); see also Cty. of Santa Clara v. Trump (“Santa Clara I”), 250 F. Supp. 3d 497, 520-23, n.5,
 3
     8, 10, 11 (N.D. Cal. 2017)(taking judicial notice of government memoranda and letter). Furthermore,
 4
     the President’s tweets, which the White House has confirmed are “‘considered official statements by
 5
     the President of the United States,’” are judicially noticeable. See Hawaii v. Trump, 859 F.3d 741,
 6
     773 n.14 (9th Cir. 2017) (taking judicial notice of President Trump’s tweets concerning the “travel
 7

 8   ban” executive order), cert. granted sub nom. Trump v. Int’l Refugee Assistance Project, 137 S. Ct.

 9   2080 (2017), and vacated on other grounds, 138 S. Ct. 377 (2017).
10          Exhibits A, D, E, F, G, M, N, Q, R, S, and T are also judicially noticeable because they are
11
     posted to official government websites. See Santa Clara I, 250 F. Supp. 3d 497 at 510-23, n.2, 5, 7,
12
     9, 10, (taking judicial notice of information and official documents contained on government
13
     websites) (citing Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–999 (9th Cir. 2010)).
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                         CASE NO: 4:19-cv-00892-HSG
          Case 4:19-cv-00892-HSG Document 36 Filed 04/04/19 Page 8 of 8



 1   Dated: April 4, 2019                               Respectfully submitted,

 2                                                      /s/ Dror Ladin____________

 3   David Donatti*                                     Dror Ladin*
     Andre I. Segura (SBN 247681)_                      Noor Zafar*
 4   American Civil Liberties Union Foundation          Jonathan Hafetz**
        of Texas                                        Hina Shamsi*
 5   P.O. Box 8306                                      Omar C. Jadwat*
     Houston, TX 77288                                  American Civil Liberties Union Foundation
 6   Tel: (713) 325-7011                                125 Broad Street, 18th Floor
     Fax: (713) 942-8966                                New York, NY 10004
 7   ddonatti@aclutx.org                                Tel: (212) 549-2660
     asegura@aclutx.org                                 Fax: (212) 549-2564
 8                                                      dladin@aclu.org
                                                        nzafar@aclu.org
 9   Counsel for Plaintiffs                             hshamsi@aclu.org
                                                        ojadwat@aclu.org
10   *Admitted pro hac vice
     **Application for admission pro hac vice pending   Cecillia D. Wang (SBN 187782)
11   ***Counsel for Plaintiff Sierra Club               American Civil Liberties Union Foundation
                                                        39 Drumm Street
12                                                      San Francisco, CA 94111
                                                        Tel: (415) 343-0770
13                                                      Fax: (415) 395-0950
                                                        cwang@aclu.org
14
                                                        Sanjay Narayan (SBN 183227)***
15                                                      Gloria D. Smith (SBN 200824)***
                                                        Sierra Club Environmental Law Program
16                                                      2101 Webster Street, Suite 1300
                                                        Oakland, CA 94612
17                                                      Tel: (415) 977-5772
                                                        sanjay.narayan@sierraclub.org
18                                                      gloria.smith@sierraclub.org
19                                                      Mollie M. Lee (SBN 251404)
                                                        Christine P. Sun (SBN 218701)
20                                                      American Civil Liberties Union Foundation of
21                                                         Northern California, Inc.
                                                        39 Drumm Street
22                                                      San Francisco, CA 94111
                                                        Tel: (415) 621-2493
23                                                      Fax: (415) 255-8437
                                                        mlee@aclunc.org
24                                                      csun@aclunc.org

25

26

27

28
                               PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
                                       CASE NO: 4:19-cv-00892-HSG
